Title: From John Adams to Thomas Welsh, 10 October 1790
From: Adams, John
To: Welsh, Thomas



Dear Sir
New York Octr. 10 1790

It would give me great Pleasure to comply with your request, and to be of Service to you, in any way in my Power: but I am not at Liberty to communicate the most distant hint to any one, relative to the Subject.
One Anecdote which flatters my Pride, if it does not comfort my Conscience, among the many mortifications of my Social Feelings, which I am obliged to Submit to, I will relate to you.
My Friend Count Sarsefield, one of the most learned and Sensible french Noblemen I ever knew, asked me in London to import some Mirror Plates, alias Looking Glasses from France, which he wanted to give in Present to his friends, under my Priviledge as an Ambassader. I answered him that Although I should be very happy to oblige him, I had never done Such a Thing in any Country, and could not think of doing it.—I expected Such an Answer, Said the Count "Il ne vaut pas, un Sou, d’etre votre Ami." "It is not worth a Shilling to be your Friend." I am afraid that my Friends will all find, as long as I live, that my friendship is not worth a groat.
Whether worth a penny or not, I am however / your friend
John Adams